SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April 2010 FRESENIUS MEDICAL CARE AG & Co. KGaA (Translation of registrant’s name into English) Else-Kröner Strasse 1 61346 Bad Homburg Germany (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82 On March 26, 2010 the Company published in the German electronic-Bundesanzeiger (Federal Gazette) the agenda and invitation for its 2010 Annual General Meeting (“AGM”) of Ordinary Shareholders. The agenda and invitation for the 2010 AGM have been posted on the Company’s web site, www.fmc-ag.com. The Company has also posted on its web site two reports referred to in the AGM invitation – the report of the Company’s Supervisory Board and the report of the Company’s general partner pursuant to § 289 ss. 4 and § 315 ss. 4 of the German Commercial Code. The Company furnished copies of the AGM agenda and invitation and these reports with a Form 6-K on March 26, 2010. On April 13, 2010 the Depositary for the Company’s ordinary share and preference share American Depositary Receipts (“ADRs”) distributed to ADR holders (a) the AGM agenda and invitation, (b) a voting instruction card for ordinary share ADR holders and (c) the Report of the Company’s Supervisory Board. The materials distributed by the ADR Depositary also include certain additional information (the “Supplemental Information”) that the Company has agreed to distribute to its ADR holders pursuant to the Pooling Agreement among the Company, Fresenius Medical Care Management AG, the Company’s general partner, Fresenius SE and the Company’s independent directors designated in the Pooling Agreement. The Supplemental Information relates to (i) security ownership of certain beneficial owners of the Company; (ii) trading markets for the Company’s securities, (iii) directors and senior management of the Company; (iv) compensation of the Company’s management board and our supervisory board; (v) options to purchase the Company’s securities, and (vi) material transactions between the Company and its subsidiaries and directors, officers and controlling persons of the Company. The Company is furnishing the voting instruction card and the Supplemental Information with this report on Form 6-K. The Company’s Annual Report on Form 20-F and the Company’s 2009 Annual Report have each been posted on the Company’s web site. EXHIBITS The following exhibits are being furnished with this Report: Exhibit 99.1 Supplemental Information Exhibit 99.2 Voting Instruction Card SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. DATE: April 13, 2010 Fresenius Medical Care AG & Co. KGaA, a partnership limited by shares, represented by: fresenius medical care management ag, its general partner By: /s/ Dr. Ben J. Lipps Name: Dr. Ben J. Lipps Title: Chief Executive Officer and Chairman of the Management Board of the General Partner By: /s/ Michael Brosnan Name: Michael Brosnan Title: Chief Financial Officer and Member of the Management Board of the General Partner
